                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 PIERRE BURDETTE,

                       Plaintiff,

                       v.                          CAUSE NO.: 1:19-CV-533-WCL-SLC

 SHERIFF GLADIEUX, et al.,

                       Defendants.

                                    OPINION AND ORDER

       Pierre Burdette, a prisoner without a lawyer, filed a complaint. “A document

filed pro se is to be liberally construed, and a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). Nevertheless, [u]nrelated claims

against different defendants belong in different suits[.]” George v. Smith, 507 F.3d 605,

607 (7th Cir. 2007).

       A litigant cannot throw all of his grievances, against dozens of different
       parties, into one stewpot. Joinder that requires the inclusion of extra
       parties is limited to claims arising from the same transaction or series of
       related transactions. To be precise: a plaintiff may put in one complaint
       every claim of any kind against a single defendant, per Rule 18(a), but a
       complaint may present claim # 1 against Defendant A, and claim # 2
       against Defendant B, only if both claims arise “out of the same transaction,
       occurrence, or series of transactions or occurrences.”

Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 683 (7th Cir. 2012).

       In the complaint, Burdette asserts claims based on numerous incidents, including

the following:
          On October 7, 2019, Sheriff Gladieux detained Burdette without a
           prompt judicial determination of probable cause.

          On October 29, 2019, Officer Murphy and Officer Garland interfered
           with attorney visits.

          Unidentified jail staff have invaded his privacy during showers and
           subjected him to lockdowns.

          The kitchen manager gave him food that was inconsistent with his
           religious practices and also gave him spoiled food.

          On October 28, Heather McCullough gave him the wrong form for
           prisoner complaints.

          Officer Shaffer and J. Hissang failed to submit Burdette’s grievance.

          Officer Malloris failed to investigate Burdette’s innocence.

          Sandra Shady refused to assist Burdette with obtaining funds for
           telephone calls.

          C. Ray failed to provide Burdette with legislative documents.

          Officer Burgett and Officer Arnold denied Burdette’s request for
           grievance forms

          Officer Taylor denied Burdette access to his mail.

These incidents, as described in the complaint, do not comprise a single transaction or

occurrence nor do they comprise a series of interrelated transactions or occurrences. See

In re EMC Corp., 677 F.3d 1351, 1356 (Fed. Cir. 2012) (stating that the operative test is

“whether there is substantial evidentiary overlap in the facts giving rise to the cause of

action against each defendant”); Malibu Media, LLC v. John Does 1-6, 291 F.R.D. 191, 201

(N.D. Ill. 2013) (same). Though these incidents may have occurred at the same jail, they

involve different members of jail staff committing several types of misconduct at



                                              2
various times throughout the course of two months. Therefore, Burdette’s claims are

unrelated, and he cannot litigate them all in a single lawsuit.

       When a pro se plaintiff files a lawsuit with unrelated claims, this court’s practice

is to allow him to decide which claim (or group of related claims) to pursue in the

instant case and to allow him to decide whether to bring the remaining claims in

separate lawsuits. This is the fairest solution to the plaintiff because “the plaintiff as

master of the complaint may present (or abjure) any claim he likes.” Katz v. Gerardi, 552

F.3d 558, 563 (7th Cir. 2009).

       For these reasons, the court:

       (1) GRANTS Pierre Burdette until February 24, 2020, to file an amended

complaint; and

       (2) CAUTIONS Pierre Burdette that, if he does not respond by that deadline, this

cause will be dismissed without further notice.

       SO ORDERED on January 24, 2020.

                                                   s/William C. Lee
                                                   JUDGE WILLIAM C. LEE
                                                   UNITED STATES DISTRICT COURT




                                              3
